DETAILED ACTION

Remarks
This Office Action is in response to the application 17/356192 filed on 23 June 2021.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 18, the following is recited (emphasis added): “identifying system, a second range of values in the first index.” The highlighted phrase is grammatically incorrect and appears to be a typographical error, rendering the claim vague and ambiguous.

As to claim 19-20, they depend from claim 18 and therefore inherit the deficiencies of their parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler, Matthias (U.S. Patent No. 10,606,892 B1, hereinafter referred to as Broecheler) in view of Bowman et al. (U.S. Patent No. 9,977,807 B1, hereinafter referred to as Bowman).
As to claim 1, Broecheler teaches a method, comprising:
storing, by a computer system (see Broecheler col.1 L64 to col. 2 L15: invention implemented as a computer system), data in a database, wherein the data is indicative of a graph data structure (see Broecheler col. 4 L31-50 and Fig. 1C: database platform for storing graph data) that includes a plurality of nodes connected by a plurality of edges (see Broecheler col. 2 L32-41 and Fig. 1C: graph includes vertices connected by edges; Note: As is well known to those of ordinary skill in the art, the terms “vertex” and “node” are used synonymously with regards to graphs1.);
determining, by the computer system, that a number of edges connected to a first node of the plurality of nodes satisfies a threshold number (see Broecheler col. 3 L17-25: determining that a vertex of the graph is a “super-vertex” if the number of edges connected to the vertex is greater than a threshold value);
in response to the determining:
storing, by the computer system in an index row associated with the first node  (Note: As is well known to those of ordinary skill in the art, the terms “row” and “record” are used synonymously with regards to databases2. Accordingly, the claimed “row” is interpreted as a database record. See Broecheler col. 5 L10-49: a vertex-centric index is created), an index identifying a first row as having values corresponding to edges connected to the first node and a second row as having values corresponding to edges connected to the first node (see Broecheler col. 3 L18-40: in response to determining that a vertex is a “super-vertex,” the data for the vertex is split into portions; and see Broecheler col. 5 L10-49: a vertex-centric index is created);
storing, by the computer system in the first row, values; and storing, by the computer system in the second row, values (see Broecheler col. 3 L18-40: in response to determining that a vertex is a “super-vertex,” the data for the vertex is split into portions; and see Broecheler col. 5 L10-49: a vertex-centric index is created);
wherein the values in the first and second ranges are usable to indicate properties of corresponding ones of the plurality of edges (see Broecheler col. 2 L57-62 and Fig. 1C: each edge of the graph has associated properties).
Broecheler does not appear to explicitly disclose storing, by the computer system in an index row, an index identifying a first row as having a first range of values and a second row as having a second range of values; and storing, by the computer system in the first row, the values within the first range; and storing, by the computer system in the second row, the values within the second range.
However, Bowman teaches:
storing, by the computer system in an index row, an index identifying a first row as having a first range of values and a second row as having a second range of values (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values); and
storing, by the computer system in the first row, the values within the first range (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values); and
storing, by the computer system in the second row, the values within the second range (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broecheler to include the teachings of Bowman because it enables efficient searching of large data sets, allowing specific pieces of data to be efficiently located and retrieved (see Bowman col. 1 L23-34 and col. 31 L54 to col 32 L5).

As to claim 2, Broecheler as modified by Bowman teaches further comprising:
receiving, by the computer system, a request to store information associated with an edge being connected to the first node, wherein the information includes a value indexable by the index (see Broecheler col. 10 L18-25, col. 11 L45 to col. 12 L16, and Fig. 1E: new vertex to be added includes information about edges connected to the new vertex to be added; in the illustrative example of Fig. 1E, the new vertex to be added is vertex “X,” having edges connecting with vertices 5 and 3);
in response to the request:
accessing, by the computer system, the index in the index row to identify one of the first row or the second row for storing the information (see Broecheler col. 10 L18-25 and Fig. 1E: information about the new vertex to be added includes information about edges connected to the new vertex to be added, and vertex-centric index to be updated) based on the indexable value residing in one of the first range or the second range (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values; and see Bowman col. 74 L57-64: updating the index in response to newly added data values); and
storing, by the computer system, the information in the identified row (see Broecheler col. 10 L18-25 and Fig. 1E: information about the new vertex to be added includes information about edges connected to the new vertex to be added, and vertex-centric index to be updated; and see Bowman col. 74 L57-64: updating the index in response to newly added data values).

As to claim 3, Broecheler as modified by Bowman teaches further comprising:
receiving, by the computer system, a query for information about an edge connected to the first node, wherein the query specifies a value corresponding to the edge and indexable by the index (see Broecheler col. 5 L10-32: vertex-centric index is utilized to answer a query about a particular edge that is connected to a vertex and satisfies query criteria);
in response to the query:
accessing, by the computer system, the index in the index row to identify one of the first row or the second row as storing the information (see Broecheler col. 5 L10-32: vertex-centric index is utilized to answer a query about a particular edge that is connected to a vertex and satisfies query criteria) based on the indexable value residing in one of the first range or the second range (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values; and see Bowman col. 5 L25-57: utilizing the index to query for data value within a first or second range); and
retrieving, by the computer system, the information in the identified row (see Broecheler col. 5 L10-32: vertex-centric index is utilized to answer a query about a particular edge that is connected to a vertex and satisfies query criteria; and see Bowman col. 5 L25-57: utilizing the index to query for data value within a first or second range).


As to claim 4, Broecheler as modified by Bowman teaches wherein information within the identified row is sorted based on the stored values indexable by the index (see Broecheler col. 6 L1-25: data values in the index are sorted; and see Bowman col. 12 L28-41: data values in the index are sorted), and wherein the retrieving includes performance of a binary search on the stored values within the identified row (see Bowman col. 3 L51-64: index enables performing a binary search of data values).

As to claim 9, Broecheler teaches a non-transitory computer-readable storage medium storing program instructions executable by a computer system to perform operations (see Broecheler col.1 L64 to col. 2 L15: invention implemented as a computer program product embodied on a computer readable storage medium) comprising:
storing data in a database, the data being indicative of a graph structure (see Broecheler col. 4 L31-50 and Fig. 1C: database platform for storing graph data) having a plurality of nodes connected by a plurality of edges (see Broecheler col. 2 L32-41 and Fig. 1C: graph includes vertices connected by edges; Note: As is well known to those of ordinary skill in the art, the terms “vertex” and “node” are used synonymously with regards to graphs3.), wherein the database includes a plurality of value rows (Note: As is well known to those of ordinary skill in the art, the terms “row” and “record” are used synonymously with regards to databases4. Accordingly, the claimed “value rows” are interpreted as database records have data values. See Broecheler col. 2 L32-41 and Fig. 1C: graph data comprises data values; and see Broecheler col. 4 L31-50: database platform for storing graph data);
determining that a number of edges connected to a first one of the plurality of nodes is at least a threshold value (see Broecheler col. 3 L17-25: determining that a vertex of the graph is a “super-vertex” if the number of edges connected to the vertex is greater than a threshold value);
in response to the determining:
storing in a first value row (Note: As is well known to those of ordinary skill in the art, the terms “row” and “record” are used synonymously with regards to databases5. Accordingly, the claimed “row” is interpreted as a database record. see Broecheler col. 3 L18-40: in response to determining that a vertex is a “super-vertex,” the data for the vertex is split into portions), values identified in a first index stored in an index row associated with the first node (see Broecheler col. 5 L10-49: a vertex-centric index is created); and
storing in a second value row (see Broecheler col. 3 L18-40: in response to determining that a vertex is a “super-vertex,” the data for the vertex is split into portions), values identified in the first index (see Broecheler col. 5 L10-49: a vertex-centric index is created);
wherein the values in the first and second ranges are usable to indicate a first type of properties corresponding to ones of the plurality of edges (see Broecheler col. 2 L57-62 and Fig. 1C: each edge of the graph has associated properties).
Broecheler does not appear to explicitly disclose values within a first range of values, the first range of values being identified in a first index; and values within a second range of values, the second range of values being identified in the first index.
However, Bowman teaches:
storing in a first value row, values within a first range of values, the first range of values being identified in a first index stored in an index row (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values); and
storing in a second value row, values within a second range of values, the second range of values being identified in the first index (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broecheler to include the teachings of Bowman because it enables efficient searching of large data sets, allowing specific pieces of data to be efficiently located and retrieved (see Bowman col. 1 L23-34 and col. 31 L54 to col 32 L5).

As to claim 13, see the rejection of claim 4 above.

As to claim 15, see the rejection of claim 4 above.

As to claim 18, Broecheler teaches a method comprising:
storing in a database (see Broecheler col. 4 L31-50 and Fig. 1C: database platform for storing graph data) and using a computer system (see Broecheler col.1 L64 to col. 2 L15: invention implemented as a computer system), data indicative of a graph structure (see Broecheler col. 4 L31-50 and Fig. 1C: database platform for storing graph data) having a plurality of nodes connected to various other ones of the plurality of nodes by a plurality of edges (see Broecheler col. 2 L32-41 and Fig. 1C: graph includes vertices connected by edges; Note: As is well known to those of ordinary skill in the art, the terms “vertex” and “node” are used synonymously with regards to graphs6.), wherein storing the data comprises:
storing, in an index row corresponding to one of the plurality of nodes (Note: As is well known to those of ordinary skill in the art, the terms “row” and “record” are used synonymously with regards to databases7. Accordingly, the claimed “row” is interpreted as a database record. See Broecheler col. 5 L10-49: a vertex-centric index is created), a first index corresponding to a first value type (see Broecheler col. 6 L26-45 and Fig. 1C: the vertex-centric index indexes values of different data types);
storing, in a first value row of a plurality of rows, a first plurality of values corresponding to edges connected to the one of the plurality of nodes (see Broecheler col. 5 L10-49 and Fig. 1C: the vertex-centric index indexes identifiers, labels, and properties associated with edges connected to the subject vertex);
determining that a number of values stored in the first value row of the plurality of rows satisfies a threshold (see Broecheler col. 3 L17-25: determining that a vertex of the graph is a “super-vertex” if the number of edges connected to the vertex is greater than a threshold value);
and
storing a second plurality of values in second value row of the plurality of rows  (see Broecheler col. 3 L18-40: in response to determining that a vertex is a “super-vertex,” the data for the vertex is split into portions; and see Broecheler col. 5 L10-49: a vertex-centric index is created).
Broecheler does not appear to explicitly disclose wherein a first index identifies a first range of values of a first value type; wherein values stored in a first value row fall within the first range of values identifying system, a second range of values in the first index; storing a second plurality of values in second value row of the plurality of rows corresponding to a second range of values.
However, Bowman teaches:
wherein a first index identifies a first range of values (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values) of a first value type (see Bowman col. 41 L45-54 and col. 64 L64 to col. 65 L2: storing data of different data types);
wherein values stored in a first value row fall within the first range of values (Note: As is well known to those of ordinary skill in the art, the terms “row” and “record” are used synonymously with regards to databases8. Accordingly, the claimed “row” is interpreted as a database record. See Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values)
identifying system, a second range of values in the first index (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values);
storing a second plurality of values in second value row of the plurality of rows corresponding to a second range of values (see Bowman col. 1 L45 to col. 2 L35 and Fig. 17C: index storing ranges of values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broecheler to include the teachings of Bowman because it enables efficient searching of large data sets, allowing specific pieces of data to be efficiently located and retrieved (see Bowman col. 1 L23-34 and col. 31 L54 to col 32 L5).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler and Bowman as applied to claims 1 and 9 above, and further in view of Li et al. (U.S. Patent Application Publication No. 20170212919 A1, hereinafter referred to as Li).
As to claim 5, Broecheler as modified by Bowman does not appear to explicitly disclose further comprising: in response to determining that a size of the first row satisfies a size threshold: adding, by the computer system to the database, a third row to store values corresponding to edges connected to the first node; and modifying, by the computer system, the index to identify the third row as having a third range of values.
However, Li teaches further comprising: in response to determining that a size of the first row satisfies a size threshold (see Li para 0069 and Fig. 7: the system determines that there is insufficient space in an existing level of a tree index data structure; Note: Li’s determination of insufficient space at a level of the tree index  data structure corresponds to the claimed determination of a row satisfying a size threshold):
adding, by the computer system to the database, a third row to store values corresponding to edges connected to the first node (see Li para 0069 and Fig. 7: in response to determining that there is insufficient space in an existing level of a tree index data structure, the system adds a new page to the corresponding level of the index data structure); and
modifying, by the computer system, the index to identify the third row as having a third range of values (see Li para 0069 and Fig. 7: adjustment of data ranges in the index).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broecheler as modified by Bowman to include the teachings of Li because it accommodates range adjustments needed to insert new index entries (see Li para. 0069).

As to claim 14, see the rejection of claim 5 above.

Claims 7-8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler and Bowman as applied to claims 1, 9, and 18 above, and further in view of Bedi et al. (U.S. Patent Application Publication No. 20180144004 A1, hereinafter referred to as Bedi).
As to claim 7, Broecheler as modified by Bowman does not appear to explicitly disclose further comprising: storing, by the computer system, a global index that associates values of a particular data type to rows of the database that correspond to two or more of the plurality of nodes.
However, Bedi teaches further comprising: storing, by the computer system, a global index that associates values of a particular data type to rows of the database that correspond to two or more of the plurality of nodes (see Bedi para. 0010 and Figs. 2A-C: global index for graph database associates data types to data rows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broecheler as modified by Bowman to include the teachings of Bedi because it enables optimized query processing for a graph database (see Bedi para. 0010).

As to claim 8, Broecheler as modified by Bowman and Bedi teaches further comprising:
receiving, by the computer system, a query for information corresponding to edges connected to the two or more nodes, wherein the query specifies values of the particular data type (see Bedi para. 0010 and Figs. 2A-C: using the global index for the graph database to answer queries); and
in response to the query and based on the specified values, using, by the computer system, the global index to retrieve the information (see Bedi para. 0010 and Figs. 2A-C: using the global index for the graph database to answer queries).

As to claim 16, see the rejection of claim 7 above.

As to claim 17, see the rejection of claim 8 above.

As to claim 20, see the rejections of claims 7 and 8 above.

Allowable Subject Matter
Claims 6, 10-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all claim rejections under 35 U.S.C. 112 are overcome.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to graph databases arranged for storage of high-degree edges.
a.	Zhang, Yiming, et al. "GraphA: Efficient partitioning and storage for distributed graph computation." IEEE Transactions on Services Computing 14.1 (2017): 155-166.
Teaches partitioning vertices of a large graph into low-degree vertices and high-degree vertices (see page 155: Abstract and second column, last paragraph; and see page 157, section 3.1: Adaptive Partitioning) to produce an efficient, low-cost index structure (see page 155: Abstract, and page 156, first paragraph).
b.	Wang, Dawei, Wanqiu Cui, and Biao Qin. "Graph Compression Storage Based on Spatial Cluster Entity Optimization." IEEE Access 8 (2020): 29075-29088.
Teaches identifying the nodes in a graph that have the highest degree as representative nodes in order to establish an index on the nodes’ property values (see page 29080, second column), in order to provide more efficient, optimized data loading and querying for graph data (see page 29075, Abstract).
c.	Scheideler et al.; “MANAGING A DISTRIBUTED KNOWLEDGE GRAPH”; U.S. PGPub. No. 20190294733 A1.
Teaches creating an index of vertices and edges in a graph by identifying vertices of a graph that have highest centrality (see para. 0056).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Weisstein, Eric W. “Graph Vertex.” From MathWorld--A Wolfram Web Resource. Accessed 16 March 2022 from https://mathworld.wolfram.com/GraphVertex.html
        2 “row.” FOLDOC: Free On-Line Dictionary of Computing. Published 22 March 2022. Accessed 3 August 2022 from http://foldoc.org/row
        3 Weisstein, Eric W. “Graph Vertex.” From MathWorld--A Wolfram Web Resource. Accessed 16 March 2022 from https://mathworld.wolfram.com/GraphVertex.html
        4 “row.” FOLDOC: Free On-Line Dictionary of Computing. Published 22 March 2022. Accessed 3 August 2022 from http://foldoc.org/row
        5 “row.” FOLDOC: Free On-Line Dictionary of Computing. Published 22 March 2022. Accessed 3 August 2022 from http://foldoc.org/row
        6 Weisstein, Eric W. “Graph Vertex.” From MathWorld--A Wolfram Web Resource. Accessed 16 March 2022 from https://mathworld.wolfram.com/GraphVertex.html
        7 “row.” FOLDOC: Free On-Line Dictionary of Computing. Published 22 March 2022. Accessed 3 August 2022 from http://foldoc.org/row
        8 “row.” FOLDOC: Free On-Line Dictionary of Computing. Published 22 March 2022. Accessed 3 August 2022 from http://foldoc.org/row